Title: To Thomas Jefferson from Albert Gallatin, 5 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 5th Octer. 1802
          
          I have the honor to enclose a letter from Mr Kirby Supervisor of Connecticut, in which he requests to be discharged from the duties of his office. The Commissioner of the revenue with whom I consulted on the occasion agrees with me that the whole direct tax having been collected in that State, and the amount of outstanding duties being trifling and ascertained, no inconvenience can arise from the office being immediately discontinued. The second section of the Act to repeal the internal taxes authorizes the President of the United States to discontinue any of the offices of supervisor whenever the collection of the internal duties & direct tax shall have been so far completed in any State or District as, in his opinion, to render that measure expedient. The propriety of exercising that authority so far as respects Connecticut is respectfully submitted.
          I have the honor to be with great respect Sir Your obedt. Servt.
          
            Albert Gallatin
          
        